Opinion by
Johnson, J.
In accordance with stipulation of counsel that the items marked “A” consist of “Schippach Pencil Clay,” not a ball clay, similar in all material respects to that the subject of Joseph Dixon Crucible Company v. United States (37 Cust. Ct. 157, C. D. 1816), the claim at 50 cents per ton under the provision in paragraph 207, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade (T. D. 52739), supplemented by Presidential proclamation (T. D. 52820), for unwrought and unmanufactured clay, not specially provided for, other than common blue clay and other ball clay, was sustained. The items marked “B,” stipulated to be the same as the merchandise involved in C. D. 1816, supra, except that the items in question are wrought or manufactured, were held dutiable at $1 per ton under the provision in said paragraph, as modified, supra, for wrought or manufactured clay, not specially provided for, other than common blue clay or other ball clay.